Citation Nr: 0803039	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of low back strain, from April 8, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION


The veteran served on active duty from March 1982 to January 
1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2005 rating decision in which the RO assigned a 
20 percent rating for residuals of low back strain under 
Diagnostic Code 5237 (formerly Diagnostic Code 5295), 
effective April 8, 2005.  Later the same month, the veteran 
filed a notice of disagreement (NOD) with the assigned 
effective date and with the 20 percent rating itself.  The RO 
issued a statement of the case (SOC) in May 2006, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in June 2006.  A 
supplemental SOC (SSOC), reflecting the continued denial of 
the claims, was issued in June 2007.

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran indicated that he wished to withdraw from appeal 
the matter construed as an earlier effective date claim.  As 
such, the only issue remaining before the Board is the claim 
for higher rating, as set forth on the preceding page.   

In November 2005, the veteran submitted additional evidence 
to the Board more than 90 days after certification of the 
veteran's claim without a waiver of the initial RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2007).  However, because the additional workers' 
compensation records, dated from July 1997 to November 2002, 
are outside the relevant time period at issue in this appeal 
(since April 8, 2005), this evidence is not pertinent to the 
matter on appeal.  Id.  Hence, further action with regard to 
this evidence is unnecessary.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

During his hearing, the veteran testified that his low back 
disability had worsened since he was last examined by VA in 
May 2005.  Hence, an examination to obtain more 
contemporaneous findings is needed.  

The Board also emphasizes that service connection currently 
is in effect for residuals of low back strain.  Although VA 
treatment records dated after April 2005 reflect treatment 
for continuing complaints of low back pain, the medical 
evidence indicates that the source of many of the veteran's 
complaints appears tied to a herniated disk at C5-C6 with 
pain radiating into the left upper extremity, as x-rays and 
magnetic resonance imaging (MRI) of the lumbar spine have 
essentially been normal.   The Board finds that this evidence 
raises questions about the nature and extent of the service-
connected disability.  

As such, medical opinion addressing whether the veteran's 
cervical disk problems represent a residual, or progression, 
of the veteran's service-connected low back disability, and, 
if not, whether it is possible to separate the nonservice-
connected cervical disk symptoms from those of the veteran's 
service-connected low back disability, is also needed to 
resolve the claim.  The Board emphasizes that where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  If the 
examiner determines either that the veteran's cervical disc 
disease represents a progression of, or is associated with, 
the service-connected low back disability, or that the 
symptoms/effects of the veteran's cervical disk disease 
cannot be separated from the service-connected disability, 
then the examiner should render findings responsive to the 
criteria for rating intervertebral disk syndrome (IVDS).  

Hence, the RO should arrange for the veteran to undergo VA 
neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination(s), without good cause, shall result in a denial 
of the claim for increase.  See 38 C.F.R. § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes VA treatment records from the Denver VA Medical 
Center (VAMC) and the Aurora VA outpatient clinic, dated from 
April 17, 1991 to June 15, 2007.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent VA medical records 
since June 15, 2007, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year Veterans 
Claims Assistance Act of 2000 (VCAA) notice period).  See 
38 U.S.C.A. §§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 
(2007).  The RO should request that the appellant submit all 
evidence in his possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.   See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).   However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Denver 
VAMC and the Aurora outpatient clinic all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's spine, from June15, 2007 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological and orthopedic 
examinations, by physicians, at an 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the veteran.

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back.  The examiner should also offer 
an opinion as to whether the veteran has 
any separately ratable neurological 
residual (in addition to orthopedic 
residuals) as a manifestation of the 
service-connected low back disability.

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He or she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

Considering all neurological and 
orthopedic examination findings, the 
physician should then offer an opinion as 
to whether the veteran's cervical disc 
disease represents a residual, or 
progression of, the low back disability 
for which service connection has been 
granted.  If not, the examiner should 
indicate whether it is possible to 
separate the veteran's cervical disk 
symptoms from those of the veteran's 
service-connected low back disability.  
If so, or if it is not possible to 
separate the cervical disk symptoms from 
the service-connected low back 
disability, the examiner should render 
findings as to the existence and 
frequency of any of the veteran's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician), 
specifically, whether over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least 2 weeks but less 
than 4 weeks; (b) at least 4 weeks but 
less than 6 weeks; or (c) at least 6 
weeks.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for higher 
rating for residuals of low back strain.  
If the veteran fails, without good cause, 
to report to any scheduled VA 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  

9.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



